Citation Nr: 1760780	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of malaria.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1943 to January 1946 and from August 1950 to April 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are not available due to a fire at the National Personnel Records Center (NPRC), which was noted in a May 2014 response from the NPRC in May 2014 after a request for records.  In May 1992, surgeon general (SGO) reports were obtained that noted the Veteran had a hospital stay in the Southwest Pacific for thumb "crushing" though the hospital is not specified.  The Veteran submitted a Request for Information Needed to Reconstruct Medical Data in May 2014 stating that he was treated for Malaria in Nagoya, Japan at a base from 1954 to 1959, although the Veteran does not appear to have served during this time.  In July 2014, notification was sent to the Veteran noting that the NPRC had responded that his records were fire related and that SGO reports had been obtained from another source.  The Veteran has contended both in his original 1992 claims and in his subsequent request to reopen his claims that he was treated at a U.S. hospital in Nagoya, Japan, as well as one in New Guinea, for his malaria and right wrist between 1943 and 1945.  Therefore, upon remand a new request for records from those hospitals, as well as any sick/morning reports should be submitted for documents from 1943 to 1945.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (holding that in a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit any additional evidence that may help him substantiate his claim or locate other service treatment records including lay statements or buddy statements that further describe the details or circumstances of his claimed injuries.  

2.  Thereafter, submit a new request for medical records to the appropriate repository from the U.S. military hospitals in Nagoya, Japan and Finschhafen/Fitch Haven, New Guinea, as well as any sick/morning reports for the Veteran or his unit for the period from 1943 to 1945.  

If these records are not available, the Veteran should be informed of the unavailability in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ should then review the record and readjudicate the Veteran's claims.  If such claims remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




